Citation Nr: 1007938	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1957 to 
November 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, 
New York.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifested in 
service or within the Veteran's first postservice year; and a 
preponderance of the evidence is against a finding that his 
bilateral hearing loss disability is related to his service.

2.  Tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that such 
disability is related to his service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in November 2006 
and November 2008) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  Also of record are materials obtained 
from the internet and supplied by the Veteran regarding 
excessive noise exposure and those who served aboard ships in 
the Navy.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the November 2006 
VCAA letter mentioned above.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

It is the Veteran's contention that he has hearing loss and 
tinnitus of service origin.  In part, he alleges that in 
performing his military duties, he was exposed to constant 
noise trauma.  In particular, he reports noise exposure while 
he operated and maintained engine speed and shifting while 
sea going.  He was not provided noise protection or even 
earplugs.  He also worked in the boiler and engine rooms and 
was exposed to noise for over 12 hours per day.  (See the 
Veteran's November 2006 statement.)  

The service treatment records (STRs) are negative for report 
of, treatment for, or diagnoses of bilateral hearing loss or 
tinnitus.  They reflect that the Veteran had hearing within 
normal limits (whispered voice testing of 15/15, bilaterally) 
at time of entrance and discharge from active service.  

The Veteran's personnel records reflect that his military 
occupations included as a machinist's mate onboard ship.  

Post service records are negative for report of hearing loss 
until January 1993 when the Veteran was seen for complaints 
of hearing impairment and tinnitus.  At that time, he 
reported that he did not notice any problems with his hearing 
until he was diagnosed with diabetes about one year earlier.  
He denied any history of ear pathology.  The Veteran also 
reported that he had a periodic ring like tinnitus in the 
left ear several times per month, and sometimes he 
experienced a buzz in both ears.  Audiological testing in 
February 1993 showed bilateral hearing loss.

Also of record are private medical records from 1964 to 1986 
as well as VA records for the early 1980's.  During that time 
the appellant filed claims for other disorders and did not 
mention or refer to hearing loss of tinnitus.  He was treated 
for other disorders during this time.  

Subsequently dated VA treatment and private treatment records 
dated through the present day show that the Veteran continues 
to be diagnosed with bilateral hearing loss and tinnitus.  
These documents reflect that the Claimant wears hearing aids.  

Private physicians reported in October 2008 documents that 
their testing showed that the Veteran had bilateral mild to 
severe sensorineural hearing loss that was 'at least as 
likely as not due to military noise exposure."  

VA requested audiological examination with opinion as to 
etiology of the Veteran's bilateral hearing impairment and 
tinnitus.  The requested exam was conducted in January 2009 
and included review of the entire claims file.  The examiner 
noted that the Veteran wore hearing aids but had trouble 
hearing without them.  The Veteran gave a history of 
inservice noise exposure as he worked with boilers and 
turbines.  His post service occupation (insurance salesman) 
did not include noise exposure.  Audiological testing showed 
bilateral hearing loss and complaints of tinnitus.  

As to etiology of hearing impairment and tinnitus, the 
examiner noted that as there was NO evidence of hearing 
impairment or tinnitus until years after service, she was 
unable to provide opinions of a relationship to service 
without resorting to pure speculation.  She noted that it was 
less likely as not that inservice noise exposure contributed 
to his current hearing loss and tinnitus.  She noted the lack 
of continuity of complaints of hearing loss or tinnitus after 
service, pointing out that the first medical evidence of such 
was more than 33 years after service discharge.  

Analysis

The evidence clearly establishes that the Veteran has had 
bilateral hearing loss and complaints of tinnitus since 1993.  
The question that remains is whether such disabilities are 
related to his military service.  

In the instant case, the Board finds that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  

The Board acknowledges that the Veteran's account of his 
inservice noise exposure is consistent with his military 
occupational specialty.  However, there is no indication of 
any hearing problems, to include tinnitus in his STRs.  His 
hearing was found to be 15/15 on whispered voice testing 
conducted as part of his November 1960 examination.  

The Board also notes that there is no competent medical 
evidence on file of either a hearing loss disability, to 
include as defined by 38 C.F.R. § 3.385, or tinnitus until 
the Veteran was noted to have bilateral sensorineural hearing 
loss and buzzing in the ears in early 1993, over 33 years 
after the Veteran's separation from active service.  The 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a Claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Moreover, the VA examiner, who reviewed the entire claims 
file and examined by the Veteran in January 2009 opined that 
it was less likely that inservice noise exposure from so many 
years earlier, played a part in the development of hearing 
impairment and tinnitus over 33 years later.  

While the Board has considered the private physicians' report 
and statement in October 2008 attesting that the Veteran's 
current hearing impairment and tinnitus were as likely as not 
due to inservice noise exposure, the Board points out that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical date or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusion of medical professional 
which are not accompanied by a factual predicate in the 
record are not probative medical opinions).  In this case, 
the 2009 VA examiner had the benefit of the claim file when 
rendering her opinions and the private examiners did not.  
Additionally, the private examiners failed to account for the 
lengthy time period for which there is no clinical 
documentation of hearing loss or tinnitus.  Thus, the VA 
examiner's opinion is deemed more probative.  

The Veteran has contended that he has been bothered since 
service.  It is considered significant that he did not make 
mention of either claimed disorder in the years he was filing 
claims for other disorders.  He was treated for numerous 
disorders in the years after service and the private medical 
records do not show treatment or complaints of either 
disorder.  Moreover, when first seen for hearing loss in 1993 
he gave a history of hearing loss of one year.  Thus, his 
reports of hearing loss and tinnitus existing from service 
are not credible.

Moreover, while the VA examiner stated she could not relate 
the hearing loss or tinnitus to service without resort to 
speculation as there was no evidence of it for years after 
service.  This does not constitute non-evidence as she goes 
on to enter a negative opinion that confirms with the 
evidence on file.

As to the materials of record obtained from the internet and 
submitted by the Veteran regarding inservice noise exposure 
by Navy personnel and the propensity of those who served to 
have hearing loss, the Board has acknowledged that the 
Veteran was exposed to excessive noise during service.  His 
claim fails, however, because in the instant case, competent 
medical evidence does not show that his current hearing loss 
or tinnitus, first medically shown over 33 years after 
service, are of service origin.  As pointed out by the 2009 
VA examiner, to reach such conclusions on the current medical 
evidence of record could not be done without resorting to 
pure speculation.  

Moreover, it is pointed out that internet submissions do not 
pertain to the medical issues at hand, and they are very 
general in nature and do not address the specific facts of 
the Veteran's claims before the Board.  As this generic 
evidence regarding inservice Navy personnel or medical 
treatise evidence does not specifically state an opinion as 
to the relationship between the Veteran's current hearing 
loss and tinnitus and his inservice noise exposure, they are 
insufficient to establish the element of medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for hearing loss and tinnitus.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


